Case 6:19-cv-00446-PGB-GJK Document1 Filed 03/07/19 Page 1 of 9 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

ORLANDO DIVISION
KATHERINE ADAMS,
Plaintiff, CASE NO.:
vs.
ALDER HOLDINGS, LLC,
Defendant.
/

 

COMPLAINT AND DEMAND FOR JURY TRIAL

COMES NOW Plaintiff, Katherine Adams, by and through the undersigned counsel, and
sues Defendant, ALDER HOLDINGS, LLC, and in support thereof respectfully alleges
violations of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”) and the
Florida Consumer Collection Practices Act, Fla. Stat. § 559.55 et seq. ““FCCPA”).

INTRODUCTION

l. The TCPA was enacted to prevent companies like Defendant from invading
American citizen’s privacy and prevent abusive “robo-calls.”

2. “The TCPA is designed to protect individual consumers from receiving intrusive
and unwanted telephone calls.” Mims vy. Arrow Fin. Servs., LLC, -US--, 132 S.Ct., 740, 745, 181,
L.Ed. 2d 881 (2012).

3. “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the scourge of
modern civilization, they wake us up in the morning; they interrupt our dinner at night; they
force the sick and elderly out of bed; they hound us until we want to rip the telephone out of the

wall.” 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably intended to give telephone
Case 6:19-cv-00446-PGB-GJK Document 1 Filed 03/07/19 Page 2 of 9 PagelD 2

subscribers another option: telling the autodialers to simply stop calling.” Osorio v. State Farm
Bank, F.S.B., 746 F. 3d 1242 (11" Cir. 2014).

4. According to the Federal Communications Commission (FCC), “Unwanted calls
are far and away the biggest consumer complaint to the FCC with over 200,000 complaints each
year — around 60 percent of all the complaints...Some private analyses estimate that U.S.
consumers received approximately 2.4 billion robocalls per month in 2016.”
https://www.fcc.gov/about-fcc/fcc-initiatives/fecs-push-combat-robocalls-spoofing

JURISDICTION AND VENUE

5. This is an action for damages exceeding Seventy-Five Thousand Dollars
($75,000.00) exclusive of attorney fees and costs.

6. Jurisdiction and venue for purposes of this action are appropriate and conferred by
28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves violations of the TCPA.

ts Subject matter jurisdiction, federal question jurisdiction, for purposes of this
action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district courts
shall have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties
of the United States; and this action involves violations of 47 U.S.C. § 227(b)(1)(A)(ii). See
Mims vy. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio v. State Farm Bank, F.S.B.,
746 F.3d 1242, 1249 (11"" Cir. 2014)

8. The alleged violations described herein occurred in Volusia County, Florida.
Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2) as it is the
judicial district in which a substantial part of the events or omissions giving rise to this action

occurred.
Case 6:19-cv-00446-PGB-GJK Document1 Filed 03/07/19 Page 3 of 9 PagelD 3

FACTUAL ALLEGATIONS

9. Plaintiff is a natural person, and citizen of the State of Florida, residing in Volusia
County, Florida.

10. Plaintiff is a “consumer” as defined in Florida Statute § 559.55(8).

11. Plaintiff is an “alleged debtor.”

12. Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755 F. 3d
1265 (11"" Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F.3d 1242 (11" Cir. 2014).

13. | Defendant is a corporation with its principal place of business located at 450
North 1500 West, Orem, Utah 84057 and which conducts business in the State of Florida
through its registered agent, Corporation Service Company located at 1201 Hays Street,
Tallahassee, Florida 32301.

14. The debt that is the subject matter of this Complaint is a “consumer debt” as
defined by Florida Statute §559.55(6).

15. Defendant called and texted Plaintiff on Plaintiff's cellular telephone
approximately one-hundred (100) times in an attempt to collect a debt.

16. Defendant attempted to collect an alleged debt from Plaintiff by this campaign of
telephone calls and text messages.

ive Some or all of the calls and text messages the Defendant made to Plaintiff's
cellular telephone number were made using an “automatic telephone dialing system” which has
the capacity to store or produce telephone numbers to be called or texted, using a random or
sequential number generator (including but not limited to a predictive dialer) or an artificial or
prerecorded voice; and to dial or text such numbers as specified by 47 U.S.C § 227(a)(1)

(hereinafter ‘“‘autodialer calls”). Plaintiff will testify that she knew it was an autodialer because of
Case 6:19-cv-00446-PGB-GJK Document 1 Filed 03/07/19 Page 4 of 9 PagelD 4

the vast number of calls and text messages she received, she heard a pause when she answered
her phone before a voice came on the line and she received prerecorded messages from
Defendant.

18. Plaintiff believes the calls and text messages were made using equipment which
has the capacity to store numbers to be called and texted and to dial such numbers automatically.

19, Plaintiff is the subscriber, regular user and carrier of the cellular telephone
number (386) ***-2613, and was the called party and recipient of Defendant’s calls and text
messages.

20. Upon receipt of the calls from Defendant, Plaintiffs caller ID identified the calls
were being initiated from, but not limited to, the following telephone number: (844) 442-5337.

21. Defendant placed an exorbitant number of calls and text messages to Plaintiffs
cellular telephone (386) ***-2613 in an attempt to collect an alleged debt.

22. On several occasions over the last four (4) years Plaintiff instructed Defendant’s
agent(s) to stop calling and texting her cellular telephone.

23. In or about December of 2018, Plaintiff communicated with Defendant from her
aforementioned cellular telephone number and explained the Defendant’s agent/representative
that the alarm system was not functional. At that time, Plaintiff demanded Defendant’s agent to
cease both calling and texting her cellular telephone number.

24. During the aforementioned call with Defendant’s agent/representative in or about
December of 2018, Plaintiff unequivocally revoked any express consent Defendant may have
had for placement of telephone calls and text messages to Plaintiff's aforementioned cellular
telephone number by the use of an automatic telephone dialing system or a pre-recorded or

artificial voice.
Case 6:19-cv-00446-PGB-GJK Document 1 Filed 03/07/19 Page 5 of 9 PagelD 5

a Plaintiff's requests for the harassment to end were ignored.

26. Defendant has a corporate policy to use an automatic telephone dialing system or
a pre-recorded or artificial voice to individuals just as it did to Plaintiff's cellular telephone in
this case.

2. Defendant has a corporate policy to use an automatic telephone dialing system or
a pre-recorded or artificial voice just as it did to Plaintiffs cellular telephone in this case, with no
way for the consumer, Plaintiff, or Defendant, to remove the number.

28. Defendant’s corporate policy is structured so as to continue to call individuals like
Plaintiff; despite these individuals explaining to Defendant they wish for the calls to stop.

29. Defendant has numerous other federal lawsuits pending against it alleging similar
violations as stated in this Complaint.

30. Defendant has numerous complaints across the country against it asserting that its
automatic telephone dialing system continues to call and text despite requested to stop.

31. Defendant has had numerous complaints from consumers across the country
against it asking to not be called or texted; however, Defendant continues to call and text the
consumers.

32. Defendant’s corporate policy provided no means for Plaintiff to have her number
removed from Defendant’s call/text list.

33. Defendant has a corporate policy to harass and abuse individuals despite actual
knowledge the called parties do not wish to be called or texted.

34. Not a single call or text placed by Defendant to Plaintiff was placed for
“emergency purposes” as specified in 47 U.S.C. § 227(b)(1)(A).

35. Defendant willfully and/or knowingly violated the TCPA with respect to Plaintiff.
Case 6:19-cv-00446-PGB-GJK Document 1 Filed 03/07/19 Page 6 of 9 PagelD 6

36. From each and every call and text placed without consent by Defendant to
Plaintiffs cell phone, Plaintiff suffered the injury of invasion of privacy and the intrusion upon
her right of seclusion.

a From each and every call and text without express consent placed by Defendant to
Plaintiff's cell phone, Plaintiff suffered the injury of occupation of her cellular telephone line and
cellular phone by unwelcome calls and texts, making the phone unavailable for legitimate callers
or outgoing calls while the phone was ringing from Defendant’s calls.

38. From each and every call and text placed without express consent by Defendant to
Plaintiff's cell phone, Plaintiff suffered the injury of unnecessary expenditure of her time. For
calls she answered, the time she spent on the call was unnecessary as she repeatedly asked for the
calls and text messages to stop. Even for unanswered calls and text messages, Plaintiff had to
waste time to unlock the phone and deal with missed call notifications and call logs that reflected
the unwanted calls. This also impaired the usefulness of these features of Plaintiff's cellular
phone, which are designed to inform the user of important missed communications.

39. Each and every call and text placed without express consent by Defendant to
Plaintiff’ s cell phone was an injury in the form of a nuisance and annoyance to Plaintiff. For calls
that were answered, Plaintiff had to go to the unnecessary trouble of answering them. Even for
unanswered calls and text messages, Plaintiff had to waste time to unlock the phone and deal
with missed call notifications and call logs that reflected the unwanted calls. This also impaired
the usefulness of these features of Plaintiff's cellular phone, which are designed to inform the

user of important missed communications.
Case 6:19-cv-00446-PGB-GJK Document1 Filed 03/07/19 Page 7 of 9 PagelD 7

40. Each and every call and text message placed without express consent by
Defendant to Plaintiff's cell phone resulted in the injury of unnecessary expenditure of Plaintiff's
cell phone’s battery power.

4l. Each and every call and text message placed without express consent by
Defendant to Plaintiff's cell phone where a voice message was left which occupied space in
Plaintiff's phone or network.

42. Each and every call and text message placed without express consent by
Defendant to Plaintiff's cell phone resulted in the injury of a trespass to Plaintiffs chattel,
namely her cellular phone and her cellular phone services.

43. As a result of the calls and text messages described above, Plaintiff suffered an
invasion of privacy. Plaintiff was also affected in a personal and individualized way by both
aggravation and irritation.

COUNT I
(Violation of the TCPA)

44, Plaintiff fully incorporates and re-alleges paragraphs one (1) through forty-three
(43) as if fully set forth herein.

45. Defendant willfully violated the TCPA with respect to Plaintiff, especially for
each of the auto-dialer calls made to Plaintiff's cellular telephone after Plaintiff notified
Defendant that she wished for the calls and text messages to stop.

46. Defendant repeatedly placed non-emergency telephone calls to Plaintiff's cellular
telephone using an automatic telephone dialing system or prerecorded or artificial voice without

Plaintiff's prior express consent in violation of federal law, including 47 U.S.C §

227(b)(1)(A)(iii).
Case 6:19-cv-00446-PGB-GJK Document1 Filed 03/07/19 Page 8 of 9 PagelD 8

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and
judgment against ALDER HOLDINGS, LLC for statutory damages, punitive damages, actual
damages, treble damages, enjoinder from further violations of these parts and any other such

relief the court may deem just and proper.

COUNT II
(Violation of the FCCPA)

47. Plaintiff fully incorporates and re-alleges paragraphs one (1) through forty-three
(43) as if fully set forth herein

48. At all times relevant to this action Defendant is subject to and must abide by the
laws of the State of Florida, including Florida Statute § 559.72.

49. Defendant has violated Florida Statute § 559.72(7) by willfully communicating
with the debtor or any member of her family with such frequency as can reasonably be expected
to harass the debtor or her family.

50. Defendant has violated Florida Statute § 559.72(7) by willfully engaging in other
conduct which can reasonably be expected to abuse or harass the debtor or any member of her
family.

51. Defendant’s actions have directly and proximately resulted in Plaintiff's prior and

continuous sustaining of damages as described by Florida Statute § 559.77.

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]
Case 6:19-cv-00446-PGB-GJK Document1 Filed 03/07/19 Page 9 of 9 PagelD 9

WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so triable and
judgment against ALDER HOLDINGS, LLC for statutory damages, punitive damages, actual
damages, costs, interest, attorney fees, enjoinder from further violations of these parts and any

other such relief the court may deem just and proper.

Respectfully submitted,

Octavio Gomez, Esquire

Florida Bar No.: 0338620

Morgan & Morgan, Tampa, P.A.

201 N. Franklin Street, Suite 700

Tampa, Florida 33602

Telephone: (813) 223-5505

Facsimile: (813) 223-5402

Primary: TGomez@ForThePeople.com
Secondary: LDobbins@ForThePeople.com
Attorney for Plaintiff
